Citation Nr: 1113238	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury, including memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985 and from February 2003 to October 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal was remanded by the Board in October 2009 for additional development.  


FINDINGS OF FACT

1. By an unappealed October 2005 rating decision, the RO denied the Veteran's claim for memory loss because the evidence of record did not show a nexus between a head injury in service and organic brain damage.  

2. Evidence received subsequent to the October 2005 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.

3. The competent evidence of record does not show a nexus between a head injury in service and the current complaints of memory loss.  


CONCLUSIONS OF LAW

1. The October 2005 RO decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for residuals of a head injury, including memory loss, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. Residuals of a head injury, including memory loss, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the Veteran's claim for service connection for residuals of a head injury, including memory loss, which is the full benefit sought on appeal.  The Board acknowledges that an adequate VCAA notice was not provided to the Veteran, however, as the issue is being reopened; such error was harmless and will not be further discussed.  

This matter was previously remanded in October 2009 for additional development.  In the remand directives, the Board requested that the VA Medical Center records be obtained, including a January 2007 CT scan of the Veteran's head and that a VA examination be conducted.  The RO obtained the VAMC records from December 2004 to July 2010 and a VA examination was conducted in September 2010.  The Veteran's representative argues that the CT scan was not obtained and this matter should be once again remanded.  However, the Board notes that the CT scan was ordered on January 12, 2007.  In the VAMC records, the Veteran failed to appear for his next appointment scheduled on February 20, 2007.  Further, there is no indication in any of the VAMC treatment records that a CT scan was actually performed in 2007.  None of the treatment records refer to a CT scan in 2007 and there is no indication that the results of a CT scan are available.  The Board notes that a CT scan was performed in January 2006 and these results are associated with the claims file.  As such, the Board finds that the records do not show that a 2007 CT scan was performed and additional efforts to attempt to obtain 2007 records are not necessary.  See 38 C.F.R. § 3.159 (c)(2).  To that end, the Board further finds that the RO substantially complied with its October 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

NEW AND MATERIAL EVIDENCE

The Veteran's current claim is one involving entitlement to service connection for residuals of a head injury, including memory loss.  The Board notes that although the RO initially treated this issue as a new claim, this issue is predicated on the same factual basis as his previous claim, which was for a head injury that was last denied in an October 2005 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for a head injury was denied by the RO in October 2005 because the evidence did not show a nexus between a head injury in service and the current diagnosis of organic brain disease.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO did not reopen the Veteran's claim, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the October 2005 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In October 2005, the service treatment records, private medical records and VA treatment records were reviewed by the RO.  The service treatment records show that a tail-gate of a 5 ton truck fell open and hit the Veteran in the head on the right side.  In the Veteran's sworn statement he indicated that he was unconscious for about 15 seconds and there was a large lump observable on his head.  In a July 2001 Report of Medical History, the Veteran reported a head injury.  The physician noted that in June 2001 the Veteran had a head injury of a blow to the head.  In an October 2004 Post-Deployment Health Assessment the Veteran reported problems remembering.  

In a May 2005 Intake, the Veteran reported memory problems.  The examiner considered the injury in service and the diagnosis was rule out organic brain damage.  A short term goal was to administer the TOMM, WAIS-r and WRAT-III and administer full neuropsychological battery if the tests indicated brain damage.  The testing resulted in the same diagnosis, rule out organic brain damage and revealed short and long term memory problems.  Additionally, in a November 2004 VA examination, the Veteran was diagnosed with PTSD.  

The RO found that the evidence of record did not show a nexus between the head injury in service and the reported memory loss or diagnosis of organic brain disease.  

Since the October 2005 RO decision, additional VA treatment records were submitted.  A VA Compensation and Pension Examination was also performed in September 2010.  

The VA treatment records show that the Veteran reported continued memory loss.  In a January 2006 neuropsychology consult, the Veteran was diagnosed with memory loss and the VA examiner noted that a mild brain injury could not be ruled out.  Additionally, in a November 2008 Traumatic Brain Injury (TBI) Screening, there was a positive screen and a consult was ordered for TBI referral.  

Assuming the credibility of the evidence submitted since October 2005, the Board finds that new and material evidence has been submitted.  The VA medical evidence is new as it has not been previously submitted to agency decision makers.   The January 2006 neuropsychology consult is also material as it related to whether the etiology of the Veteran's memory loss was due to a head injury, which was an unestablished fact necessary to substantiate the claim for service connection.  This evidence is not cumulative or redundant of the evidence of record in October 2005.  Additionally, as this evidence provides a possible etiological link between a head injury and memory loss, it raises a reasonable possibility of substantiating the claim for service connection.  Accordingly, the evidence submitted since October 2005 is new and material.  

Having determined that new and material evidence has been submitted, the Veteran's claim for service connection for residuals of a head injury, including memory loss is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

As previously provided in this decision, the service treatment records provide that the Veteran had an injury to his head in service.  Prior to 2001, the Veteran did not report and the medical examination did not show a head injury or memory loss.  In June 2001, the service records show that a tail-gate of a 5 ton truck fell open and hit the Veteran in the head on the right side and a small lump was noticeable.  In a screening note of acute medical care, there was pain, swelling and complaints of nausea.  In a sworn statement, the Veteran reported that the tailgate struck the right side of his head and he was unconscious for about 15 seconds causing him to fall to the ground leaving a large lump on the right side of his head.  

Additionally, in the July 2001 Report of Medical History, the Veteran reported a head injury and a physician noted that in June 2001 the Veteran had a head injury of a blow to the head.  In July 2001, the Veteran reported a head injury, but no loss of memory or amnesia.  The physician noted that there was an injury in July 2001 of a blow to the head and the Veteran still had headaches.   In a July 2001 examination, there were no memory problems or head injuries noted.  In June 2004, the Veteran reported that that he had a head injury, memory loss or amnesia.  In a July 2004 examination, there was no head injury or memory loss noted.  The Veteran also reported problems with memory in an October 2004 Post-Deployment Health Assessment.  

In a January 2006 neuropsychology consult, the Veteran reported that in 1986 he was struck in the head with a tailgate in service.  He indicated that he was knocked to his knees, sustaining a large bump on his head with comitant dizziness.  He was seen by medical staff and cleared.  The Veteran also reported a remote history of concussion with loss of consciousness while boxing in high school.  After physical examination and testing, the neuropsychologist found that there was evidence of poor to variable effort, motivation and engagement.  Nevertheless, the neuropsychologist found that the results were indicative of variable attention and concentration, with some possible difficulty in executive functioning.  The Veteran was diagnosed with memory loss (780.93).  The neuropsychologist found that it was difficult to distinguish the cause of the difficulties, given the Veteran's current psychological difficulties, coping style and notable disturbed sleep, coupled with excessive daily caffeine intake.  The VA examiner found that a mild brain injury could not be ruled out, and the Veteran's current relational difficulties coupled with an extensive alcohol and drug as well as legal history, suggest that his problems may reflect functional/situational factors contributing to his subjective memory complaints more so than an organic based etiology.  

A January 2006 CT scan of the Veteran's head was negative.  There were no skull or sinus abnormalities.  There was no evidence of intracranial hemorrhage.  There was no focal lesion.  The grey/white junction was intact and the ventricles were normal in size and configuration.  

In a November 2008 Traumatic Brain Injury (TBI) Screening, there was a positive screen and a consult was ordered for TBI referral.  

In a September 2010 VA Compensation and Pension Examination, the VA neuropsychologist reviewed the claims file and medical records and examined the Veteran.  During the interview, the Veteran reported the in-service head injury.  He explained the he was hit in the head with a tailgate from a 5 ton personnel carrier.  He reported that he fell to his knees and had a lump on the back of his head.  He did not know if he had a concussion, but reported that he experienced dizziness for two to three days.  The Veteran also explained that he had difficulty wearing his head gear because of the lump on his head.  The Veteran could not remember any other symptoms associated with the injury.  He reported that he was able to continue his normal duties.  During the examination, the Veteran exhibited no memory impairments based on the mental status examination.  There was no impairment in recent or remote memory.  The examiner noted that on testing, the Veteran showed reduced memory secondary to noncredible performance.  The examiner noted that, regarding evidence for history of TBI, there was no clear evidence that the Veteran sustained TBI while in military service.  He reasoned that the nature of the in-service injury would be extremely unlikely to result in enduring cognitive problems.  Additionally, the Veteran's only complaint was that he had a knot on his head and dizziness for 2-3 days.  Further, the Veteran denied any onset of memory problems until 2003, while the tailgate fell years before, which would preclude it to be a cause of cognitive problems.  The examiner also found that although the Veteran complains of memory problems, there were no objective findings to support his memory impairment.  On formal testing, he showed noncredible performance suggesting that motivational factors influenced his presentation.  There was no objective evidence of neurocognitive impairments that would affect judgment.  He was alert and oriented to all spheres.  Visual-spatial orientation was normal.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  There was no objective evidence that the patient had neuropsychological impairments that resulted in functional impairment.  

Based on the foregoing, the Board finds that service connection is not warranted for residuals of a head injury, including memory loss.  Although in January 2006 there was a diagnosis of memory loss, the September 2010 VA examiner found that there were no neuropsychological impairments.  Affording the Veteran the benefit of the doubt, the Board will find, for purposes of this decision only, that there is a current diagnosis of memory loss.  

Nevertheless, the service treatment records and the post service records do not show that the head injury in service caused a chronic disability.  The service treatment records show that there was an injury to the Veteran's head in June 2001 which resulted in dizziness and complaints of headaches.  He was, however, able to return to full duty shortly thereafter.  The subsequent service treatment records do not show memory problems or residuals of a head injury in service, apart from the single report of memory problems in 2004.  Further, the Veteran was able to complete his period of service through 2004 and was discharged for an injury to his finger, not for residuals of a head injury.   

Additionally, the September 2010 VA examiner noted that the Veteran denied any memory problems until 2003, approximately 2 years after the head injury in service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is not credible to assert the cause of his memory loss.  

Moreover, the evidence of record does not show a nexus between the current memory problems and the head injury in service.  The January 2006 neurology consult provided that a mild brain injury could not be ruled out, however, there were also situational factors contributing to his subjective memory complaints more so than an organic based etiology.  This opinion does not provide a basis for service connection because service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the neurologist could not confirm the etiology of the Veteran's memory loss and this opinion does not have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Further, the September 2010 VA examiner was a neuropsychologist, reviewed the claims file and considered the Veteran's statements of an in-service injury.  The VA examiner, however, did not find that the Veteran's memory loss was due to the head injury in service.  In fact, the neuropsychologist found that there was no conclusive evidence of a TBI.  The Board notes that the VA examination was based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  As such, the Board finds that this opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, the VA examiner provided a rationale for his opinion.  Therefore, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

To that end, the VA neuropsychologist provided that the nature of the head injury in service would be extremely unlikely to result in enduring cognitive problems.  The examiner also noted the lapse in time between the injury and the memory problems, approximately 2 years.  Further, there were no objective findings of memory loss in the VA examination.  Based on the foregoing, the evidence of record weighs against the Veteran's assertion that his memory loss was caused by the head injury in service.  

While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current memory loss and the head injury in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered all the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a nexus between the current disability and the in-service injury.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for residuals of a head injury, including memory loss is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for residuals of a head injury, including memory loss, is reopened.  

Service connection for residuals of a head injury, including memory loss, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


